Citation Nr: 1456836	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  14-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to nonservice-connected death pension. 

2. Entitlement to dependency and indemnity compensation (DIC) benefits based on the need for the regular aid and attendance of another person, or on account of housebound status. 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1951 to October 1953. He was the recipient of a Combat Infantry Badge. He died in June 1990. The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating action of the Department of Veterans Affairs Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. In that decision, the RO found the appellant was not entitled to aid and attendance or housebound benefits. In an undated notice letter accompanying the decision, the RO also denied death pension benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

The appellant timely filed a June 2013 notice of disagreement (NOD) to the May 2013 decision regarding entitlement to nonservice-connected death pension. A Statement of the Case (SOC) has not been provided for this issue but is required so the claim may be adjudicated. See Manlincon v. West, 12 Vet. App. 238 (1998). 

Basic entitlement to nonservice-connected death pension must be established before the issue of whether the appellant is entitled to special monthly DIC pension by reason of being in need of aid and attendance or housebound; no entitlement to aid and attendance or housebound benefits is possible without an initial grant of death pension. See 38 C.F.R. § 3.351(a)(5) (2014) (noting that "increased" pension is payable). As the two issues are inextricably intertwined, initial adjudication of the nonservice-connected pension is required. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75 (2011), modified, 26 Vet. App. 31 (2012). 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). Expedited handling is requested.)

1. Issue an SOC regarding entitlement to nonservice-connected death pension. This issue should not be returned to the Board unless there is a timely substantive appeal. 

2. If a substantive appeal is filed and if the issue of entitlement to nonservice-connected death pension is granted, schedule the appellant for a VA examination to determine whether she is eligible for aid and attendance or housebound benefits. 

3. Adjudicate the claim(s) on appeal. If the decision is in any way adverse to the appellant, provide a supplemental statement of the case (SSOC) to her. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

